Citation Nr: 0900332	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  06-18 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for alcoholism as 
secondary to service-connected post-traumatic stress disorder 
(PTSD).

2.  Entitlement to an initial rating in excess of 10 percent 
for post-traumatic stress disorder (PTSD).

3.  Entitlement to an effective date prior to July 18, 2005, 
for temporary total evaluation because of hospital treatment 
in excess of 21 days for a service-connected disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2005, March 2006, and November 
2006 rating determinations of a Regional Office (RO) of the 
Department of Veterans Affairs (VA) in St. Louis, Missouri.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran previously requested a Travel Board hearing on 
his June 2006 substantive appeal for a higher initial rating 
for PTSD.  However, he withdrew that request by 
correspondence dated in June 2006.  In October 2008, the 
veteran's accredited representative submitted a request for a 
Central Office Board hearing as to the issues on appeal.  
Attached to the representative's request was a handwritten 
letter from the veteran; this letter contained a request for 
a Board hearing that was generic in nature and did not 
specify the type of hearing desired.  In order to clarify the 
veteran's wishes, the Board sent him a letter in November 
2008 asking him to indicate what type of Board hearing he 
desired.  His response, received in November 2008, reflects 
that he desires a videoconference hearing.  As such hearing 
has not yet been conducted, this matter should be REMANDED to 
schedule the veteran for a videoconference hearing.  See 38 
C.F.R. §§ 20.703, 20.704, 20.1304(a) (2008).


Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a videoconference 
Board hearing per his request.  
Appropriate notification should be given 
to the appellant and his representative, 
if any, and such notification should be 
documented and associated with the claims 
folder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




